UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06378 Templeton Developing Markets Trust (Exact name of registrant as specified in charter) 300 S.E. 2nd Street, Fort Lauderdale, Florida 33301-1923 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (954) 527-7500 Date of fiscal year end: 12/31 Date of reporting period: 6/30/14 Item 1. Proxy Voting Records. AAC TECHNOLOGIES HOLDINGS INC. Meeting Date:MAY 23, 2014 Record Date:MAY 20, 2014 Meeting Type:ANNUAL Ticker:02018 Security ID:G2953R114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Mok Joe Kuen Richard as Director Management For For 3b Elect Poon Chung Yin Joseph as Director Management For For 3c Elect Tan Bian Ee as Director Management For For 3d Authorize Board to Fix Directors' Fees Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against ALROSA OJSC Meeting Date:DEC 20, 2013 Record Date:NOV 15, 2013 Meeting Type:SPECIAL Ticker:ALRS Security ID:X0085A109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Early Termination of Powers of Board of Directors Management For Abstain 2.1 Elect Fedor Andreyev as Director Management None Against 2.2 Elect Sergey Barsukov as Director Management None Against 2.3 Elect Pavel Borodin as Director Management None Against 2.4 Elect Mikhail Bruk as Director Management None Against 2.5 Elect Yuriy Voitsekhovsky as Director Management None Against 2.6 Elect Ivan Demyanov as Director Management None Against 2.7 Elect Sergey Dubinin as Director Management None Against 2.8 Elect Dmitry Zakharov as Director Management None Against 2.9 Elect Vitaly Kalashnikov as Director Management None Against 2.10 Elect Igor Kozlov as Director Management None Against 2.11 Elect Valentina Kondratyeva as Director Management None Against 2.12 Elect Nadezhda Kononova as Director Management None Against 2.13 Elect Vasily Lukyantsev as Director Management None Against 2.14 Elect Sergey Mestnikov as Director Management None Against 2.15 Elect Denis Morozov as Director Management None Against 2.16 Elect Nina Osipova as Director Management None Against 2.17 Elect Oleg Fedorov as Director Management None Against 2.18 Elect Alexandr Shokhin as Director Management None Against 2.19 Elect Ilya Yuzhanov as Director Management None Against 3 Amend Regulations on Remuneration of Directors Management For Abstain ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Directors' Report Management For For 2 Approve Supervisory Committee's Report Management For For 3 Approve Independent Auditor's Report and Audited Financial Report Management For For 4 Approve Non-Distribution of Final Dividend and Non-Transfer of Reserves to Increase Share Capital Management For For 5 Reappoint Auditors and Authorize Audit Committee to Fix Their Remuneration Management For For 6 Elect Sun Zhaoxue as Director Management For For 7 Approve Remuneration Standards for Directors and Supervisors Management For For 8 Approve Renewal of Liability Insurance for Directors, Supervisors and Other Senior Management Member Management For For 9 Approve Extension of Term of Provision of Guarantees to Chalco Trading Hong Kong Co., Ltd. Management For For 10 Approve Provision of Guarantees by Chalco Ningxia Energy Group Limited and Its Subsidiaries to Its Subsidiaries for Bank Loans Management For For 11 Approve Provision of Guarantees to the Company's Subsidiary(ies) for Overseas Bonds Management For For 12 Approve Provision of Guarantees by Shanxi Huasheng Aluminum Co., Ltd. to Huozhou Coal Group Xingshengyuan Coal Industrial Co., Ltd. for Bank Loans Management For For 13 Approve Connected Transaction with Jiaozuo Wanfang Aluminum Company Limited Management For For 14 Approve Issuance of Debt Financing Instruments Management For For 15 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For 16 Approve Issuance of Overseas Bond(s) Management For For 17 Approve Extension of the Period of Authorization for the Board to Deal with Specific Matters Relating to the Proposed A Share Issue Management For For ALUMINUM CORPORATION OF CHINA LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 27, 2014 Meeting Type:SPECIAL Ticker:02600 Security ID:Y0094N109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Adjustment in Authorization Period of Resolutions Under the A Share Issue Management For For AMBEV SA Meeting Date:JAN 02, 2014 Record Date: Meeting Type:SPECIAL Ticker:ABEV3 Security ID:P0273U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Agreement to Absorb Companhia de Bebidas das Americas - Ambev Management For For 2 Appoint Independent Firm to Appraise Proposed Transaction Management For For 3 Approve Independent Firm's Appraisal Management For For 4 Approve Absorption of Companhia de Bebidas das Americas - Ambev Management For For 5 Approve Acquisition Agreement between the Company and Ambev Brasil Bebidas S.A. (Ambev Brasil) Management For For 6 Appoint Independent Firm to Appraise Proposed Transaction Management For For 7 Approve Independent Firm's Appraisal Management For For 8 Approve Acquisition of Ambev Brasil and Issuance of Shares in Connection with Acquisition Management For For 9 Amend Article 5 to Reflect Changes in Capital Management For For 10 Amend Corporate Purpose Management For For 11 Authorize Board to Ratify and Execute Approved Resolutions Management For For 12.1 Elect Victorio Carlos de Marchi as Director Management For For 12.2 Elect Carlos Alves de Brito as Director Management For For 12.3 Elect Marcel Hermann Telles as Director Management For For 12.4 Elect Jose Heitor Attilio Gracioso as Director Management For For 12.5 Elect Vicente Falconi Campos as Director Management For For 12.6 Elect Luis Felipe Pedreira Dutra Leite as Director Management For For 12.7 Elect Roberto Moses Thompson Motta as Director Management For For 12.8 Elect Alvaro Antonio Cardoso de Sousa as Director Management For For 12.9 Elect Paulo Alberto Lemann as Director Management For For 12.10 Elect Antonio Carlos Augusto Ribeiro Bonchristiano as Director Management For For 12.11 Elect Marcos de Barros Lisboa as Director Management For For 12.12 Elect Luiz Fernando Ziegler de Saint Edmond as Alternate Director Management For For 13 Consolidate Bylaws Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:DEC 31, 2013 Record Date:NOV 29, 2013 Meeting Type:SPECIAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Services Agreement (2014-2015) and Related Caps Management For Against 2 Elect Xu Zhiwu as Shareholders' Representative Supervisor Management For For 3 Appoint Ruihua Certified Public Accountants (Special General Partnership) as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Amend Scope of Business and Articles of Association Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:MAR 03, 2014 Record Date:JAN 30, 2014 Meeting Type:SPECIAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Supplemental Agreement and Revised Annual Cap Management For For ANGANG STEEL COMPANY LIMITED Meeting Date:JUN 04, 2014 Record Date:MAY 02, 2014 Meeting Type:ANNUAL Ticker:00347 Security ID:Y0132D105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of the Board of Directors Management For For 2 Accept Report of the Supervisory Committee Management For For 3 Accept 2013 Annual Report Management For For 4 Accept Auditors' Report Management For For 5 Approve Profit Distribution Proposal Management For For 6 Approve Remuneration of Directors and Supervisors Management For For 7 Appoint Ruihua Certified Public Accountants (Special General Partnership) as Auditors and Authorize Board to Fix Their Remuneration Management For For 8a Elect Liu Zhengdong as Director Management For For 8b Elect Wilton Chi Wai Chau as Director Management For For 9 Approve Issuance of Short-Term Financing Bonds Management For For 10 Approve Issuance of Medium-Term Notes Management For For 11 Amend Scope of Business and Articles of Association of the Company Management For For ANHEUSER-BUSCH INBEV SA Meeting Date:APR 30, 2014 Record Date:APR 16, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ABI Security ID:B6399C107 Proposal No Proposal Proposed By Management Recommendation Vote Cast A1 Exchange all Outstanding Warrants under Executive and Senior Manager Incentive Scheme into Stock Options Management For For A2a Receive Special Board Report Re: Authorized Capital Management None None A2b Renew Authorization to Increase Share Capital Up To 3 Percent of Issued Capital Management For For B1a Authorize Repurchase and Reissuance of Up to 20 Percent of Issued Share Capital Management For Against B1b Amend Articles to Reflect Changes in Capital Re: Repurchase Authorization under Item B1a Management For Against C1 Receive Directors' Reports (Non-Voting) Management None None C2 Receive Auditors' Reports (Non-Voting) Management None None C3 Receive Consolidated Financial Statements and Statutory Reports (Non-Voting) Management None None C4 Approve Financial Statements, Allocation of Income, and Dividends of EUR 2.05 per Share Management For For C5 Approve Discharge of Directors Management For For C6 Approve Discharge of Auditors Management For For C7a Reelect Kees Storm as Independent Director Management For Against C7b Reelect Mark Winkelman as Independent Director Management For For C7c Reelect Alexandre Van Damme as Director Management For Against C7d Reelect Gregoire de Spoelberch as Director Management For Against C7e Reelect Carlos Alberto de Veiga Sicupera as Director Management For Against C7f Reelect Marcel Herrmann Telles as Director Management For Against C7g Elect Paulo Lemann as Director Management For Against C7h Elect Alexandre Behring as Director Management For Against C7i Elect Elio Leoni Sceti as Independent Director Management For For C7j Elect Maria Asuncion Aramburuzabala Larregui as Director Management For Against C7k Elect Valentin Diez Morodo as Director Management For Against C8a Approve Remuneration Report Management For Against C8b Approve Non-Employee Director Stock Option Plan and According Stock Option Grants to Non-Executive Directors Management For Against D1 Authorize Implementation of Approved Resolutions and Filing of Required Documents/Formalities at Trade Registry Management For For AVON PRODUCTS, INC. Meeting Date:MAY 06, 2014 Record Date:MAR 18, 2014 Meeting Type:ANNUAL Ticker:AVP Security ID:054303102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Douglas R. Conant Management For For 1.2 Elect Director W. Don Cornwell Management For For 1.3 Elect Director V. Ann Hailey Management For For 1.4 Elect Director Nancy Killefer Management For For 1.5 Elect Director Maria Elena Lagomasino Management For For 1.6 Elect Director Sara Mathew Management For For 1.7 Elect Director Sheri McCoy Management For For 1.8 Elect Director Charles H. Noski Management For For 1.9 Elect Director Gary M. Rodkin Management For For 1.10 Elect Director Paula Stern Management For For 2 Advisory Vote to Ratify Named Executive Officers' Compensation Management For Against 3 Ratify Auditors Management For For 4 Pro-rata Vesting of Equity Awards Shareholder Against Against 5 Report on Safer Substitutes for Product Ingredients Shareholder Against Against AYALA CORPORATION Meeting Date:APR 11, 2014 Record Date:FEB 18, 2014 Meeting Type:ANNUAL Ticker:AC Security ID:Y0486V115 Proposal No Proposal Proposed By Management Recommendation Vote Cast 2 Approve Minutes of Previous Meeting Management For For 3 Approve Annual Report Management For For 4 Ratify All Acts and Resolutions of the Board of Directors and Management Adopted During the Preceding Year Management For For 5 Amend the Third Article of the Articles of Incorporation to State the Specific Principal Office Address of the Company Management For For 6.1 Elect Jaime Augusto Zobel de Ayala as a Director Management For For 6.2 Elect Yoshio Amano as a Director Management For For 6.3 Elect Ramon R. Del Rosario, Jr as a Director Management For For 6.4 Elect Delfin L. Lazaro as a Director Management For For 6.5 Elect Fernando Zobel de Ayala as a Director Management For For 6.6 Elect Xavier P. Loinaz as a Director Management For For 6.7 Elect Antonio Jose U. Periquet as a Director Management For For 7 Elect Auditors and Fix Their Remuneration Management For For 8 Other Business Management For For BHP BILLITON LIMITED Meeting Date:NOV 21, 2013 Record Date:NOV 19, 2013 Meeting Type:ANNUAL Ticker:BHP Security ID:Q1498M100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Appoint KPMG LLP as the Auditor of BHP Billiton Plc Management For For 3 Authorize the Board to Fix Remuneration of the Auditor Management For For 4 Approve the Authority to Issue Shares in BHP Billiton Plc Management For For 5 Approve the Authority to Issue Shares in BHP Billiton Plc for Cash Management For For 6 Approve the Repurchase of Up to 213.62 Million Shares in BHP Billiton Plc Management For For 7 Approve the Remuneration Report Management For For 8 Approve the Long Term Incentive Plan Management For For 9 Approve the Grant of Deferred Shares and Performance Shares to Andrew Mackenzie, Executive Director of the Company Management For For 10 Elect Andrew Mackenzie as Director Management For For 11 Elect Malcolm Broomhead as Director Management For For 12 Elect John Buchanan as Director Management For For 13 Elect Carlos Cordeiro as Director Management For For 14 Elect David Crawford as Director Management For For 15 Elect Pat Davies as Director Management For For 16 Elect Carolyn Hewson as Director Management For For 17 Elect Lindsay Maxsted as Director Management For For 18 Elect Wayne Murdy as Director Management For For 19 Elect Keith Rumble as Director Management For For 20 Elect John Schubert as Director Management For For 21 Elect Shriti Vadera as Director Management For For 22 Elect Jac Nasser as Director Management For For 23 Elect Ian Dunlop as Director Shareholder Against Against BLOOMBERRY RESORTS CORPORATION Meeting Date:JUN 05, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:BLOOM Security ID:Y0927M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 5 Approve Audited Financial Statements Management For For 6.1 Elect Enrique K. Razon, Jr. as a Director Management For For 6.2 Elect Jose Eduardo J. Alarilla as a Director Management For For 6.3 Elect Christian R. Gonzalez as a Director Management For For 6.4 Elect Estela Tuason-Occena as a Director Management For For 6.5 Elect Donato C. Almeda as a Director Management For For 6.6 Elect Carlos C. Ejercito as a Director Management For For 6.7 Elect Jon Ramon Aboitiz as a Director Management For For 7 Appoint External Auditor Management For For 8 Amend Third Article of the Articles of Incorporation Changing the Place of the Principal Office of the Corporation Management For For BRILLIANCE CHINA AUTOMOTIVE HOLDINGS LTD. Meeting Date:MAY 30, 2014 Record Date:MAY 27, 2014 Meeting Type:ANNUAL Ticker:01114 Security ID:G1368B102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Lei Xiaoyang as Director Management For For 2b Elect Song Jian as Director Management For For 2c Elect Jiang Bo as Director Management For For 2d Authorize Board to Fix Directors' Remuneration Management For For 3 Reappoint Grant Thornton Hong Kong Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 4a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 4b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 4c Authorize Reissuance of Repurchased Shares Management For Against CHINA CONSTRUCTION BANK CORPORATION Meeting Date:JUN 26, 2014 Record Date:MAY 26, 2014 Meeting Type:ANNUAL Ticker:00939 Security ID:Y1397N101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Report of Board of Directors Management For For 2 Accept Report of Board of Supervisors Management For For 3 Accept Final Financial Accounts Management For For 4 Approve Profit Distribution Plan Management For For 5 Approve Budget of 2014 Fixed Assets Investment Management For For 6 Appoint Accounting Firm for 2014 Management For For 7 Elect Dong Shi as Director Management For For 8 Elect Guo You as Shareholder Representative Supervisor Management For For 9 Approve Plan on Authorisation to the Board of Directors Granted by Shareholders' General Meeting Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:MAR 31, 2014 Record Date:FEB 27, 2014 Meeting Type:SPECIAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Ruan Yongping as Director Management For For 2 Approve Proposed Guarantee Management For For 3 Amend Articles of Association Management For For CHINA SHIPPING DEVELOPMENT CO., LTD. Meeting Date:JUN 06, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL Ticker:01138 Security ID:Y1503Y108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Audited Financial Statements of the Company Management For For 2 Approve the Report of the Board of Directors Management For For 3 Approve the Report of the Supervisory Committee Management For For 4 Approve Duty Performance Report of the Independent Non-executive Directors Management For For 5 Approve 2013 Annual Report of the Company Management For For 6 Elect Liu Xihan as Director Management For For 7 Elect Yu Zenggang as Director Management For For 8 Elect Ip Sing Chi as Director Management For For 9 Approve Remuneration and Allowances for Directors and Supervisors Management For For 10a Reappoint Baker Tilly China Certified Public Accountants as Domestic Auditors and Authorize Board to Fix Their Remuneration Management For For 10b Reappoint Baker Tilly Hong Kong Limited Certified Public Accountants as International Auditors and Authorize Board to Fix Their Remuneration Management For For 10c Reappoint Baker Tilly China as Internal Control Auditor and Authorize Board to Fix Their Remuneration Management For For 11 Approve Non-Distribution of Final Dividend Management For For 12 Approve Bareboat Charters Management For For 13 Approve Tanker Sea Crew Management Agreement Management For For 14 Approve Bulk Sea Crew Management Agreement Management For For CNOOC LTD. Meeting Date:NOV 27, 2013 Record Date:NOV 21, 2013 Meeting Type:SPECIAL Ticker:00883 Security ID:Y1662W117 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve the Non-exempt Continuing Connected Transactions Management For For 2 Approve Proposed Caps for Each Category of the Non-exempt Continuing Connected Transactions Management For For COMPAGNIE FINANCIERE RICHEMONT SA Meeting Date:SEP 12, 2013 Record Date: Meeting Type:ANNUAL Ticker:CFR Security ID:H25662158 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Accept Financial Statements and Statutory Reports Management For For 1.2 Approve Remuneration Report Management For For 2 Approve Allocation of Income and Dividends of CHF 1.00 per A Bearer Share and CHF 0.10 per B Registered Share Management For Against 3 Approve Discharge of Board and Senior Management Management For For 4.1 Reelect Johann Rupert as Director Management For For 4.2 Reelect Franco Cologni as Director Management For Against 4.3 Reelect Lord Douro as Director Management For Against 4.4 Reelect Yves-Andre Istel as Director Management For Against 4.5 Reelect Richard Lepeu as Director Management For For 4.6 Reelect Ruggero Magnoni as Director Management For Against 4.7 Reelect Josua Malherbe as Director Management For Against 4.8 Reelect Frederick Mostert as Director Management For Against 4.9 Reelect Simon Murray as Director Management For For 4.10 Reelect Alain Dominique Perrin as Director Management For Against 4.11 Reelect Guillaume Pictet as Director Management For For 4.12 Reelect Norbert Platt as Director Management For Against 4.13 Reelect Alan Quasha as Director Management For Against 4.14 Reelect Maria Ramos as Director Management For For 4.15 Reelect Lord Renwick of Clifton as Director Management For Against 4.16 Reelect Jan Rupert as Director Management For For 4.17 Reelect Gary Saage as Director Management For Against 4.18 Reelect Juergen Schrempp as Director Management For Against 4.19 Elect Bernard Fornas as Director Management For For 4.20 Elect Jean-Blaise Eckert as Director Management For Against 5 Ratify PricewaterhouseCoopers AG as Auditors Management For For 6 Approve Conversion of A Bearer Shares into Registered Shares Management For For COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Meeting Date:JUL 30, 2013 Record Date: Meeting Type:SPECIAL Ticker:ABEV3 Security ID:P0273S135 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Company's Reorganization Plan and Stock Swap Merger Management For For 2 Amend Articles to Reflect Changes in Capital Management For For 3 Approve Cancellation of Treasury Shares Management For For 4 Consolidate Bylaws Management For For COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Meeting Date:APR 28, 2014 Record Date: Meeting Type:ANNUAL Ticker:ABEV3 Security ID:P0273U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2013 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Fiscal Council Members Management For For 4 Ratify Remuneration Paid for Fiscal Year 2013 and Approve Remuneration of Company's Management Management For For COMPANHIA DE BEBIDAS DAS AMERICAS - AMBEV Meeting Date:APR 28, 2014 Record Date: Meeting Type:SPECIAL Ticker:ABEV3 Security ID:P0273U106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Authorize Capitalization of Fiscal Benefits and Issue New Shares Management For For 2 Authorize Capitalization of Fiscal Benefits without Issuing New Shares Management For For 3 Amend Article 5 to Reflect Changes in Capital Management For For COMPANIA DE MINAS BUENAVENTURA S.A. Meeting Date:MAR 27, 2014 Record Date:MAR 10, 2014 Meeting Type:ANNUAL Ticker:BUENAVC1 Security ID:204448104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements and Statutory Reports Management For For 3 Appoint Auditors Management For For 4 Ratify Amendments to Dividend Policy Management For For 5 Approve Dividends Management For For 6 Elect Directors Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:APR 08, 2014 Record Date: Meeting Type:SPECIAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Transfer of Listing Segment from Premium to Standard on the London Stock Exchange Management For For DAIRY FARM INTERNATIONAL HOLDINGS LTD. Meeting Date:MAY 07, 2014 Record Date: Meeting Type:ANNUAL Ticker:D01 Security ID:G2624N153 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports and Declare Final Dividend Management For For 2 Elect Neil Galloway as Director Management For For 3 Reelect Simon Keswick as Director Management For For 4 Reelect George Koo as Director Management For For 5 Reelect Lord Leach of Fairford as Director Management For For 6 Reelect James Riley as Director Management For For 7 Approve Auditors and Authorise Board to Fix Their Remuneration Management For For 8 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 9 Authorise Share Repurchase Program Management For For DELTA CORPORATION Meeting Date:JUL 24, 2013 Record Date: Meeting Type:ANNUAL Ticker:DLTA Security ID:V27716105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Elect Directors (Bundled) Management For For 3 Approve Remuneration of Directors Management For For 4 Ratify Auditors and Fix Their Remuneration Management For For 1 Authorize Share Repurchase Program Management For For 2 Amend Articles of Bylaws Re: Electronic Mailing of Reports to Shareholders and Distribution of Dividends Management For For 3 Approve Related Party Transactions: Authorisation Of Loans To Executive Directors Management For Against DHG PHARMACEUTICAL JSC Meeting Date:APR 28, 2014 Record Date:MAR 25, 2014 Meeting Type:ANNUAL Ticker:DHG Security ID:Y3114U103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Consolidated Financial Statements and Statutory Reports Management For For 2 Approve Business Plan for 2014 to 2018 Management For For 3 Approve Increase of Charter Capital via Issuance of Shares with Exercise Ratio 3:1 Management For For 4 Approve Allocation of Income, and Remueration and Bonus for Directors, Supervisory Board Members, Collaborators, Management Board Members and Key Employees for 2013 Management For For 5 Approve 2014 Income Allocation Plan Management For For 6 Amend Company's Charter Management For For 7 Authorize Board of Directors and Supervisory Board to Appoint Auditors for 2014 Management For For 8 Fix Number of Directors at 7 and Supervisory Board Members at 3 for the Term 2014 to 2018 Management For For 9 Elect Directors and Supervisory Board Members Management For For 10 Authorize Board to Appoint CEO Management For For 11 Other Business Management For For DONG PHU RUBBER JSC Meeting Date:DEC 30, 2013 Record Date:DEC 06, 2013 Meeting Type:SPECIAL Ticker:DPR Security ID:Y2098F108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend 2013 Business Targets Management For For ECOBANK TRANSNATIONAL INCORPORATED Meeting Date:MAR 03, 2014 Record Date: Meeting Type:SPECIAL Ticker:ETI Security ID:V00005104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Corporate Governance Plan Management For For 2 Authorise Board to Issue Shares for Cash up to a Maximum of 20 Percent of Issued Share Capital Management For For 3.1 Amend Article 8 of Bylaws Re: Mergers, Acquistions and Disposal of Assets Management For For 3.2 Amend Article 23 of Bylaws Re: Board Size Management For For 3.3 Amend Article 26 of Bylaws Re: Maximum Term for Directors Management For For 3.4 Amend Article 29 of Bylaws Re: Quorum for Board Meetings Management For For 4.1 Terminate Office of All Current Board Members and Elect Hewett Benson, Mamman Bashir Ifo,Assaad Jabre, Daniel Mmushi, Andre Siaka and Thierry Tanoh as Interim Directors Management For For 4.2 Elect Kwasi Boatin as Director Management For Against ECOPETROL S.A. Meeting Date:JAN 23, 2014 Record Date:DEC 30, 2013 Meeting Type:SPECIAL Ticker:ECOPETROL Security ID:279158109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Safety Guidelines/Open Meeting Management None None 2 Verify Quorum Management None None 3 Opening by Chief Executive Officer Management None None 4 Approve Meeting Agenda Management For For 5 Appoint Chairman of the Meeting Management For For 6 Appoint Committee in Charge of Scrutinizing Elections and Polling Management For For 7 Appoint Committee to Approve Minutes of Meeting Management For For 8 Elect Directors Management For For EMAAR PROPERTIES PJSC Meeting Date:APR 23, 2014 Record Date:APR 21, 2014 Meeting Type:ANNUAL Ticker:EMAAR Security ID:M4025S107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Board Report on Company Operations Management For For 2 Approve Auditors' Report on Company Financial Statements Management For For 3 Accept Financial Statements Management For For 4 Ratify Auditors and Fix Their Remuneration Management For For 5 Approve Discharge of Directors and Auditors Management For For 6 Approve Dividends Management For For 7 Ratify Appointment of Jamal Hamed Thani Buti Al Marri as Director Management For For 8 Approve Remuneration of Directors Management For For 9 Allow Directors to Be Involved with Other Companies Management For For EMBOTELLADORA ANDINA S.A. Meeting Date:APR 21, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:ANDINA-B Security ID:P3697U108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Present Dividend Policy Management None None 4 Approve Remuneration of Directors, Directors' Committee and Audit Committee Members Management For For 5 Appoint Auditors Management For For 6 Inform Designation of Fitch Ratings and ICR Humphreys as Risk Assessment Companies Management None None 7 Present Report Regarding Related-Party Transactions Management None None 8 Designate Newspaper to Publish Meeting Announcements Management For For 9 Other Business (Voting) Management For Against EQUITY BANK LIMITED Meeting Date:MAR 26, 2014 Record Date: Meeting Type:ANNUAL Ticker:EQTY Security ID:V3254M104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Read Notice Convening the Meeting Management For For 2 Accept Financial Statements and Statutory Reports Management For For 3 Approve First and Final Dividend of KES 1.50 Per Share Management For For 4.1 Reelect Peter Kahara Munga as Director Management For For 4.2 Reelect Shem Migot-Adollah as Director Management For For 5 Approve Remuneration of Directors Management For For 6 Ratify Ernst & Young as Auditors and Fix Their Remuneration Management For For 7 Ratify Acquisition of Francis Thuo & Partners by Equity Investment Bank Limited, A Wholly Owned Subsidiary Management For For 8 Other Business Management For Against ESPRIT HOLDINGS LIMITED Meeting Date:DEC 03, 2013 Record Date:NOV 28, 2013 Meeting Type:ANNUAL Ticker:00330 Security ID:G3122U145 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a1 Elect Raymond Or Ching Fai as Director Management For For 2a2 Elect Paul Cheng Ming Fun as Director Management For For 2a3 Elect Eva Cheng Li Kam Fun as Director Management For For 2a4 Elect Alexander Reid Hamilton as Director Management For For 2a5 Elect Carmelo Lee Ka Sze as Director Management For Against 2a6 Elect Norbert Adolf Platt as Director Management For For 2b Authorize Board to Fix Remuneration of Directors Management For For 3 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 4 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For For GIORDANO INTERNATIONAL LIMITED Meeting Date:MAY 16, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:00709 Security ID:G6901M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Leung Kwok as Director Management For For 3b Elect Simon Devilliers Rudolph as Director Management For For 4 Reappoint PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For GRAND KOREA LEISURE CO LTD. Meeting Date:SEP 13, 2013 Record Date:AUG 14, 2013 Meeting Type:SPECIAL Ticker:114090 Security ID:Y2847C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Lim Byung-Soo as CEO Management For For 2 Elect Lee Hak-Jae as Outside Director Management For For GRAND KOREA LEISURE CO LTD. Meeting Date:DEC 20, 2013 Record Date:OCT 29, 2013 Meeting Type:SPECIAL Ticker:114090 Security ID:Y2847C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Four Inside Directors (Bundled) Management For For 1.2 Elect Two Outside Directors (Bundled) Management For For GRAND KOREA LEISURE CO LTD. Meeting Date:MAR 28, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:114090 Security ID:Y2847C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 1,049 per Share Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For 3 Authorize Board to Fix Remuneration of Internal Auditor Management For For 4 Amend Articles of Incorporation Management For For GRAND KOREA LEISURE CO LTD. Meeting Date:MAY 08, 2014 Record Date:APR 03, 2014 Meeting Type:SPECIAL Ticker:114090 Security ID:Y2847C109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Park Seung-Koo as Internal Auditor Management For For GRUPO CLARIN S.A. Meeting Date:MAR 20, 2014 Record Date:FEB 18, 2014 Meeting Type:SPECIAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Resolution No. 193/AFSCA/2014 Issued by Federal Authority of Audiovisual Communication Services Management For For 3 Authorize Board to Implement Company's Adequacy Plan Management For Against 4 Approve Actions Taken by Adequacy Work Group; Grant Powers to Act to Courts and Regulatory Entities Management For For 5 Designate Representatives to Vote in Subsidiaries' Shareholder Meetings to Approve Adequacy Plan Management For For GRUPO CLARIN S.A. Meeting Date:APR 29, 2014 Record Date:MAR 27, 2014 Meeting Type:ANNUAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Financial Statements and Statutory Reports Management For For 3 Consider Discharge of Directors Management For For 4 Consider Remuneration of Directors; Authorize Advance Remuneration of Directors Management For For 5 Consider Discharge of Internal Statutory Auditors Committee Management For For 6 Consider Remuneration of Members of Internal Statutory Auditors Committee; Authorize Advance Remuneration of Internal Statutory Auditors Committee Management For For 7 Consider Allocation of Income and Distribution of Dividends Management For For 8 Elect Directors and Their Alternates Management For Against 9 Elect Members of Internal Statutory Auditors Committee and Their Alternates Management For For 10 Approve Budget of Audit Committee Management For For 11 Consider Remuneration of Auditors Management For For 12 Appoint Auditors Management For For GRUPO CLARIN S.A. Meeting Date:JUN 30, 2014 Record Date:MAY 27, 2014 Meeting Type:SPECIAL Ticker:GCLA Security ID:40052A209 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Designate Two Shareholders to Sign Minutes of Meeting Management For For 2 Consider Alternatives Analyzed by Board on Units 1 and 2 of Plan to Conform; Consider Irrevocable Offers Received by Company; Consider Company's Partial Spin-Off Proposal Approved by Board on May 13, 2014 Management For For 3 Approve Creation of New Company with Assets to be Spun Off; Approve New Company's Bylaws; Elect Members of Board and Internal Statutory Auditors Committee; Elect Auditor; Approve Listing of Shares on Buenos Aires Stock Exchange and London Stock Exchange Management For For 4 Consider Irrevocable Offers Received by Company in Connection with Acquisition of Shares of Unit 3 of Plan to Conform Management For For 5 Consider Irrevocable Offers Received by Company in Connection with Acquisition of Shares and or Assets of Unit 4 of Plan to Conform Management For For 6 Consider Irrevocable Offers Received by Company in Connection with Acquisition of Assets of Unit 5 of Plan to Conform Management For For 7 Consider Irrevocable Offers Received by Company in Connection with Acquisition of Assets of Unit 6 of Plan to Conform Management For For 8 Approve Task Force's Performance Created to Implement Plan to Conform Management For For 9 Designate Representatives to Vote in Subsidiaries' Shareholder Meetings to Implement Plan to Conform Management For For KENYA COMMERCIAL BANK LTD Meeting Date:MAY 09, 2014 Record Date: Meeting Type:ANNUAL Ticker:KCBK Security ID:V5337U128 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Read Notice Convening Meeting and Verify Quorum Management For For 2.1 Accept Financial Statements and Statutory Reports Management For For 2.2 Approve First and Final Dividend of KES 2.00 Per Share Management For For 2.3.1 Reelect Cabinet Secretary - National Treasury as Director Management For For 2.3.2 Reelect Peter Kiko Kimuyu and Musa Jeremiah Ndeto as Directors Management For For 2.4 Approve Remuneration of Directors Management For For 2.5 Ratify KPMG Kenya as Auditors Management For For 2.6 Authorize Board to Fix Remuneration of Auditors Management For For 3 Approve Formation of Holding Company Management For For 4 Other Business Management For Against KEPPEL REIT Meeting Date:APR 15, 2014 Record Date: Meeting Type:ANNUAL Ticker:K71U Security ID:Y4740G104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Adopt Report of the Trustee, Statement by the Manager, the Financial Statements and Auditors' Reports Management For For 2 Reappoint Ernst & Young LLP as Auditors and Authorize the Manager to Fix Their Remuneration Management For For 3 Elect Chin Wei-Li, Audrey Marie as Director Shareholder None For 4 Elect Ng Hsueh Ling as Director Shareholder None For 5 Elect Tan Chin Hwee as Director Shareholder None For 6 Elect Lee Chiang Huat as Director Shareholder None For 7 Elect Daniel Chan Choong Seng as Director Shareholder None For 8 Elect Lor Bak Liang as Director Shareholder None For 9 Elect Ang Wee Gee as Director Shareholder None For 10 Elect Tan Cheng Han as Director Shareholder None For 11 Elect Lim Kei Hin as Director Shareholder None For 12 Approve Issuance of Equity or Equity Linked Securities with or without Preemptive Rights Management For For 13 Other Business (Voting) Management For Against LENOVO GROUP LIMITED Meeting Date:MAR 18, 2014 Record Date: Meeting Type:SPECIAL Ticker:00992 Security ID:Y5257Y107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Revised Supply Annual Caps and Revised Royalty Annual Caps Management For For LUK FOOK HOLDINGS (INTERNATIONAL) LTD. Meeting Date:AUG 20, 2013 Record Date:AUG 15, 2013 Meeting Type:ANNUAL Ticker:00590 Security ID:G5695X125 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Final Dividend Management For For 3a1 Elect Tse Moon Chuen as Director Management For For 3a2 Elect Yeung Po Ling, Pauline as Director Management For For 3a3 Elect Hui Chiu Chung as Director Management For Against 3a4 Elect Fok Kwong Man as Director Management For For 3a5 Elect Mak Wing Sum, Alvin as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Approve PricewaterhouseCoopers as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against LUKOIL OAO Meeting Date:SEP 30, 2013 Record Date:AUG 15, 2013 Meeting Type:SPECIAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Interim Dividends of RUB 50 per Share for First Six Months of Fiscal 2013 Management For For 2 Amend Charter Management For For 3 Amend Regulations on Board of Directors Management For For LUKOIL OAO Meeting Date:JUN 26, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:LKOH Security ID:677862104 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report, Financial Statements, and Allocation of Income, Including Dividends of RUB 110 Per Share for 2013 Management For For 2.1 Elect Vagit Alekperov as Director Management None Against 2.2 Elect Viktor Blazheev as Director Management None For 2.3 Elect Valery Grayfer as Director Management None Against 2.4 Elect Igor Ivanov as Director Management None For 2.5 Elect Sergey Kochkurov as Director Management None Against 2.6 Elect Ravil Maganov as Director Management None Against 2.7 Elect Richard Matzke as Director Management None Against 2.8 Elect Sergey Mikhaylov as Director Management None Against 2.9 Elect Mark Mobius as Director Management None For 2.10 Elect Guglielmo Antonio Claudio Moscato as Director Management None For 2.11 Elect Ivan Pictet as Director Management None For 2.12 Elect Leonid Fedun as Director Management None Against 3.1 Elect Mikhail Maksimov as Member of Audit Commission Management For For 3.2 Elect Pavel Suloev as Member of Audit Commission Management For For 3.3 Elect Aleksandr Surkov as Member of Audit Commission Management For For 4.1 Approve Remuneration of Directors for Their Service until 2014 AGM Management For For 4.2 Approve Remuneration of Newly Elected Directors Management For For 5.1 Approve Remuneration of Members of Audit Commission for Their Service until 2014 AGM Management For For 5.2 Approve Remuneration of Newly Elected Members of Audit Commission Management For For 6 Ratify ZAO KPMG as Auditor Management For For 7 Amend Charter Management For For 8 Amend Regulations on General Meetings Management For For 9.1 Approve Related-Party Transaction with OAO Kapital Strakhovanie Re: Liability Insurance for Directors, Officers, and Corporations Management For For 9.2 Approve Related-Party Transaction Re: Supplement to Loan Agreement with OAO RITEK Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:OCT 25, 2013 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1a Amend Articles 10, 11, 12, and Paragraphs VII of Articles 14, 18, and 19 Management For For 1b Amend Articles 14 (Paragraphs XII - XX), 18 (Paragraphs I - X), and 19 (Paragraphs I - V) Management For For 1c Amend Articles 10 and 19 Management For For 1d Amend Chapter XI of the Company's Bylaws Re: Article 37 Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:DEC 27, 2013 Record Date: Meeting Type:SPECIAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Discuss Agreement to Absorb Industria de Alimentos Bomgosto Ltda. (Vitarella) Management For For 2 Approve Agreement to Absorb Vitarella Management For For 3 Appoint Independent Auditors to Appraise Proposed Transaction Management For For 4 Approve Independent Appraisal Management For For 5 Approve Absorption of Vitarella Management For For M. DIAS BRANCO S.A INDUSTRIA E COMERCIO DE ALIMENTOS Meeting Date:APR 28, 2014 Record Date: Meeting Type:ANNUAL Ticker:MDIA3 Security ID:P64876108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2013 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Approve Remuneration of Company's Management Management For For 4 Elect Directors Management For For MELCO CROWN (PHILIPPINES) RESORTS CORP. Meeting Date:MAY 19, 2014 Record Date:MAR 31, 2014 Meeting Type:ANNUAL Ticker:MCP Security ID:Y5961U102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 3 Approve the Minutes of the Previous Stockholders' Meetings Held on June 21, 2013 and Oct. 8, 2013 Management For For 5 Approve the Audited Financial Statements of the Company for the Year Ended Dec. 31, 2013 Management For For 6.1 Elect Clarence Yuk Man Chung as a Director Management For For 6.2 Elect Jose F. Buenaventura as a Director Management For For 6.3 Elect Johann M. Albano as a Director Management For Against 6.4 Elect J.Y. Teo Kean Yin as a Director Management For For 6.5 Elect Maria Marcelina O. Cruzana as a Director Management For For 6.6 Elect Liberty A. Sambua as a Director Management For For 6.7 Elect William Todd Nisbet as a Director Management For For 6.8 Elect James Andrew Charles MacKenzie as a Director Management For For 6.9 Elect Alec Yiu Wa Tsui as a Director Management For For 7 Appoint External Auditor Management For For 8 Approve Further Amendments to the Amended Articles of Incorporation Management For For 9 Ratify Actions Taken by the Board of Directors and Officers since the Annual Stockholders' Meeting Held on June 21, 2013 Management For For MELCO CROWN ENTERTAINMENT LTD. Meeting Date:MAR 26, 2014 Record Date:FEB 18, 2014 Meeting Type:SPECIAL Ticker:06883 Security ID:585464100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Special Dividend Management For For MELCO CROWN ENTERTAINMENT LTD. Meeting Date:MAY 21, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:06883 Security ID:585464100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Clarence Yuk Man Chung as Director Management For For 2b Elect William Todd Nisbet as Director Management For For 2c Elect James Andrew Charles MacKenzie as Director Management For For 2d Elect Thomas Jefferson Wu as Director Management For For 3 Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Approve Repurchase of Up to 10 Percent of Issued Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against MGM CHINA HOLDINGS LTD. Meeting Date:MAY 12, 2014 Record Date:MAY 08, 2014 Meeting Type:ANNUAL Ticker:02282 Security ID:G60744102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Pansy Ho as Director Management For For 3a2 Elect Daniel J. D'Arrigo as Director Management For For 3a3 Elect William M. Scott IV as Director Management For For 3a4 Elect Sze Wan Patricia Lam as Director Management For Against 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Approve Repurchase of Up to 10 Percent of the Issued Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against MMC NORILSK NICKEL Meeting Date:JUN 06, 2014 Record Date:APR 29, 2014 Meeting Type:ANNUAL Ticker:GMKN Security ID:46626D108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Annual Report Management For For 2 Approve Financial Statements Management For For 3 Approve Consolidated Financial Statements Management For For 4 Approve Allocation of Income and Dividends Management For For 5.1 Elect Sergey Barbashev as Director Management None Against 5.2 Elect Alexey Bashkirov as Director Management None Against 5.3 Elect Sergey Bratukhin as Director Management None Against 5.4 Elect Andrey Bugrov as Director Management None Against 5.5 Elect Marianna Zakharova as Director Management None Against 5.6 Elect Egor Ivanov as Director Management None Against 5.7 Elect Stalbek Mishakov as Director Management None Against 5.8 Elect Ardavan Moshiri as Director Management None Against 5.9 Elect Garreth Penny as Director Management None For 5.10 Elect Gerhard Prinsloo as Director Management None For 5.11 Elect Sergei Skvorcov as Director Management None Against 5.12 Elect Maxim Sokov as Director Management None Against 5.13 Elect Vladislav Solovyev as Director Management None Against 5.14 Elect Robert Edwards as Director Management None For 6.1 Elect Ekaterina Voziyanova as Member of Audit Commission Management For For 6.2 Elect Anna Masalova as Member of Audit Commission Management For For 6.3 Elect Georgiy Svanidze as Member of Audit Commission Management For For 6.4 Elect Vladimir Shilkov as Member of Audit Commission Management For For 6.5 Elect Elena Yanevich as Member of Audit Commission Management For For 7 Ratify Auditor of Company's Financial Statements Prepared in Accordance with Russian Accounting Standards (RAS) Management For For 8 Ratify Auditor of Company's Financial Statements Prepared in Accordance with International Financial Reporting Standards (IFRS) Management For For 9 Approve Remuneration of Directors Management For Against 10 Approve Remuneration of Members of Audit Commission Management For For 11 Approve Related-Party Transactions Re: Indemnification Agreements with Directors and Executives Management For For 12 Approve Related-Party Transaction Re: Liability Insurance for Directors and Executives Management For For 13 Amend Charter Management For Against 14 Amend Regulations on General Meetings Management For For 15a1 Approve Related-Party Transaction with OJSC Arkhangelsk Commercial Sea Port Re: Lease of Equipment Management For For 15a2 Approve Related-Party Transaction with OJSC Arkhangelsk Commercial Sea Port Re: Supply of Heat Energy and/or Heat-Carriers Management For For 15a3 Approve Related-Party Transaction with OJSC Arkhangelsk Commercial Sea Port Re: Lease of Equipment Management For For 15a4 Approve Related-Party Transaction with CJSC Taymyr Fuel Company Re: Provision of Petroleum Products Management For For 15a5 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Supply of Materials Required for Maintenance of Machinery, and Hoisting Mechanisms Management For For 15a6 Approve Related-Party Transaction with OJSC NTEK Re: Rendition of Sewage Network Maintenance, and Operation Services Management For For 15a7 Approve Related-Party Transaction with Polar Construction Company LLC Re: Lease of Movable and Immovable Property for Production, and Operation Activities Management For For 15a8 Approve Related-Party Transaction with Polar Construction Company LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a9 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Lease of Movable and Immovable Property for Production, and Operation Activities Management For For 15a10 Approve Related-Party Transaction with Gipronickel Institute LLC Re: Transfer of Machinery, WIP Products, and Goods Management For For 15a11 Approve Related-Party Transaction with OJSC Norilskgazprom Re: Land Plot Lease Agreement Management For For 15a12 Approve Related-Party Transaction with OJSC Norilskgazprom Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a13 Approve Related-Party Transaction with Norilsk Industrial Transport LLC Re: Lease of Movable and Immovable Property for Production and Operation Activities Management For For 15a14 Approve Related-Party Transaction with Norilsk Industrial Transport LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a15 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Lease of Movable and Immovable Property for Production and Operation Activities Management For For 15a16 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a17 Approve Related-Party Transaction with CJSC Taymyr Fuel Company Re: Lease of Movable and Immovable Property for Production and Operation Activities Management For For 15a18 Approve Related-Party Transaction with CJSC Taymyr Fuel Company Re: Sale of Fixed Assets, Goods, Miscellaneous Products, and Materials Management For For 15a19 Approve Related-Party Transaction with OJSC NTEK Re: Sale of Goods Management For For 15a20 Approve Related-Party Transaction with OJSC Taimyrgas Re: Transfer of Inventories, Other Products, and Materials Management For For 15a21 Approve Related-Party Transaction with OJSC Yenisey River Shipping Company Re: Transfer of Coal Management For For 15a22 Approve Related-Party Transaction with OJSC Norilskgazprom Re: Placement of Industrial Wastes Management For For 15a23 Approve Related-Party Transaction with Polar Construction Company LLC Re: Agency Services for Organization of Training Employees Management For For 15a24 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Agency Services for Organization of Training Employees Management For For 15a25 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Organization of Storage and Destruction of Documents, Making Copies, Submission of Information Requested in Course of Inspection Management For For 15a26 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Design Work on Projects Management For For 15a27 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Geodetic Survey Works Management For For 15a28 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Quantitative Chemical Assay of Samples of Raw Materials and Process Cycle Products for Quality Control Management For For 15a29 Approve Related-Party Transaction with Gipronikel Institut LLC Re: External Quality Control of Results of Quantitative Chemical Assay Management For For 15a30 Approve Related-Party Transaction with Gipronikel Institut LLC Re: R&D Services Management For For 15a31 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Design Works, Development of Working and Non-Standard Equipment Design Documentation for Production Units Management For For 15a32 Approve Related-Party Transaction with Gipronikel Institut LLC Re: R&D Works for Production Units Management For For 15a33 Approve Related-Party Transaction with Gipronikel Institut LLC : Feasibility Study for Nadezhda Metallurgical Plant and for Production Association of Concentrators Management For For 15a34 Approve Related-Party Transaction with Gipronikel Institut LLC Re: R&D Works for NMP Facilities and Nickel Plant Shutdown Management For For 15a35 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Unforeseen Design and Survey Works Management For For 15a36 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Development and Approval of Design Documents for Non-Standard Equipment, Approval of Estimates for Start-Up Operations Management For For 15a37 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Cadastral Works Management For For 15a38 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Design Works Management For For 15a39 Approve Related-Party Transaction with Gipronikel Institut LLC Re: Design Works Management For For 15a40 Approve Related-Party Transaction with Gipronikel Institut LLC Re: R&D Works, Approval of Budgeting Documentation and Engineering Documentation for Non-Standardized Equipment, Engineering Documentation Development Management For For 15a41 Approve Related-Party Transaction with Polar Construction Company LLC Re: Execution of Civil, Assembly and Specialized Works Management For For 15a42 Approve Related-Party Transaction with Polar Construction Company LLC Re: Preassembly Equipment Audit Works Management For For 15a43 Approve Related-Party Transaction with Norilsknickelremont LLC Re: Preassembly Equipment Audit Works Management For For 15a44 Approve Related-Party Transaction Norilsknickelremont LLC Re: Transfer of Goods Management For For 15a45 Approve Related-Party Transaction with Polar Contraction Company LLC Re: Lease of Movable Property Management For For 15a46 Approve Related-Party Transaction with CJSC Taimyr Fuel Company Re: Lease of Movable Property Management For For 15b1 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Opening Accounts and Debiting of Monetary Funds Management For For 15b2 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Maintenance of Security Deposit on Accounts Management For For 15b3 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Services of Systems of Information Electronic Transfer and Electronic Payment Systems Management For For 15b4 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Procedures and Terms of Interest Rate Charging Management For For 15b5 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Procedures of Issuance and Maintenance of International Bank Cards for Employees Management For For 15b6 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Services on Management of Financial Flows of MMC Norilsk Nickel and Its Subsidiaries Management For For 15b7 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Opening of Letters of Credit Management For For 15b8 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Contracts on Placing Deposits Management For For 15b9 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Guarantee Agreements Management For For 15b10 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Loan Funds in Form of Credits, Credit Lines, and Overdrafts Management For For 15b11 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Promissory Notes Management For For 15b12 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Sale and Purchase of Foreign Currency Management For For 15b13 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Agreements on Derivative Financial Instruments Management For For 15b14 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Sale and Purchase of Precious Metals Management For For 15b15 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Joint Implementation of Corporate Social Programs Management For For 15b16 Approve Related-Party Transactions with OJSC Sberbank of Russia Re: Sale and Purchase of Securities Management For For 15c Approve Related-Party Transactions with OJSC Sberbank of Russia, and/or SIB (Cyprus) Ltd., and/or Sberbank CIB (UK) Ltd., and/or Sberbank (Switzerland) AG Re: Guarantee Agreements to Secure Fulfillment of Obligations of Subsidiaries Management For For MTN GROUP LTD Meeting Date:MAY 27, 2014 Record Date:MAY 16, 2014 Meeting Type:ANNUAL Ticker:MTN Security ID:S8039R108 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Re-elect Koosum Kalyan as Director Management For For 2 Re-elect Johnson Njeke as Director Management For For 3 Re-elect Jeff van Rooyen as Director Management For For 4 Re-elect Jan Strydom as Director Management For Against 5 Re-elect Alan van Biljon as Director Management For For 6 Elect Phuthuma Nhleko as Director Management For Against 7 Elect Brett Goschen as Director Management For For 8 Re-elect Alan van Biljon as Member of the Audit Committee Management For For 9 Re-elect Jeff van Rooyen as Member of the Audit Committee Management For For 10 Re-elect Peter Mageza as Member of the Audit Committee Management For For 11 Re-elect Johnson Njeke as Member of the Audit Committee Management For For 12 Reappoint PricewaterhouseCoopers Inc and SizweNtsalubaGobodo Inc as Joint Auditors of the Company Management For For 13 Place Authorised but Unissued Shares under Control of Directors Management For For 14 Approve Remuneration Philosophy Management For For 15 Approve Increase in Non-executive Directors' Remuneration Management For For 16 Authorise Repurchase of Up to Ten Percent of Issued Share Capital Management For For 17 Approve Financial Assistance to Subsidiaries and Other Related and Inter-related Entities and to Directors, Prescribed Officers and Other Persons Participating in Share or Other Employee Incentive Schemes Management For For 18 Authorise Specific Repurchase of Treasury Shares from Mobile Telephone Networks Holdings Propriety Limited Management For For NAGACORP LTD. Meeting Date:APR 09, 2014 Record Date:APR 04, 2014 Meeting Type:ANNUAL Ticker:03918 Security ID:G6382M109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Philip Lee Wai Tuck as Director Management For For 3b Elect Chen Yepern as Director Management For For 3c Elect Michael Lai Kai Jin as Director Management For For 4 Approve Remuneration of Directors for the Year Ended Dec. 31, 2013 and Authorize Board to Fix Directors' Remuneration for the Year Ending Dec. 31, 2014 Management For For 5 Reappoint BDO Limited as Auditors and Authorize Board to Fix Their Remuneration Management For For 6a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6b Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6c Authorize Reissuance of Repurchased Shares Management For Against NIGERIAN BREWERIES PLC Meeting Date:MAY 14, 2014 Record Date: Meeting Type:ANNUAL Ticker:NB Security ID:V6722M101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of NGN 4.50 Per Share Management For For 3 Reelect Walter L. Drenth, Victor Famuyibo, Sijbe Hiemstra and Atedo Peterside as Directors Management For For 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Approve Remuneration of Directors Management For For NOVATEK MICROELECTRONICS CORP. LTD. Meeting Date:JUN 06, 2014 Record Date:APR 07, 2014 Meeting Type:ANNUAL Ticker:3034 Security ID:Y64153102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Business Operations Report and Financial Statements Management For For 2 Approve Plan on 2013 Profit Distribution Management For For 3 Approve Amendments to Articles of Association Management For For 4 Amend Rules and Procedures for Election of Directors Management For For 5 Amend Rules and Procedures Regarding Shareholder's General Meeting Management For For 6 Amend Procedures Governing the Acquisition or Disposal of Assets Management For For ORIFLAME COSMETICS S.A. Meeting Date:MAY 19, 2014 Record Date:MAY 05, 2014 Meeting Type:ANNUAL/SPECIAL Ticker:ORI SDB Security ID:L7272A100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Pontus Andreasson as Chairman of Meeting Management For For 2 Receive Board's Report on Conflict of Interests Management None None 3 Receive and Approve Board's and Auditor's Reports Management For For 4 Approve Standalone and Consolidated Financial Statements Management For For 5.i Approve To Carry Forward the 2013 Profit Management For For 5.ii Approve Dividends of EUR 1.00 Management For For 5.iii Authorize Board to Decide on Timing and Size of Quarterly Installments Management For For 6 Receive Information on Work of Board, Board Committees, and Nomination Committee Management None None 7.i Approve Discharge of Directors Management For For 7.ii Approve Discharge of Auditors Management For For 8.i.1 Reelect Magnus Brannstrom as Director Management For For 8.i.2 Reelect Anders Dahlvig as Director Management For For 8.i.3 Reelect Lilian Fossum Biner as Director Management For For 8.i.4 Reelect Alexander af Jochnick as Director Management For For 8.i.5 Reelect Jonas af Jochnick as Director Management For For 8.i.6 Reelect Robert af Jochnick as Director Management For For 8.i.7 Elect Anna Malmhake as Director Management For For 8.i.8 Reelect Helle Kruse Nielsen as Director Management For For 8.i.9 Reelect Christian Salamon as Director Management For For 8.ii Reelect Robert af Jochnick as Chairman of the Board Management For For 8.iii Renew Appointment of KPMG as Auditor Management For For 9 Approve (i) Continuation of Nomination Committee and (ii) Proposed Appointment Procedure for Nomination Committee Members Management For For 10 Approve Remuneration of Directors Management For For 11 Approve Remuneration Policy and Other Terms of Employment For Executive Management Management For For 12 Receive Information on Cost Calculation of Oriflame Share Incentive Plan Allocations Management None None 13 Acknowledgement of Universal Contribution Against Payment of Contribution Premium Management None None 14 Acknowledgment That All Documents were Deposited Re: Universal Contribution Management None None 15 Receive and Approve Directors' Special Reports Re: Universal Contribution Management For For 16 Receive and Approve Auditors' Special Reports Re: Universal Contribution Management For For 17 Receive Announcements from the CFO Management None None 18 Approve Terms of the Universal Contribution Management For For 19 Approve Universal Contribution Management For For 20 Authorize Board to Complete Formalities in Relation to Universal Contribution Management For For 21 Authorize Board to Ratify and Execute Approved Resolutions Management For For 22 Approve Change of Jurisdiction from Luxembourg to Switzerland Management For For 23 Transact Other Business (Voting) Management For Against PT BANK DANAMON INDONESIA TBK Meeting Date:MAY 07, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:BDMN Security ID:Y71188190 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Allocation of Income Management For For 3 Approve Auditors Management For For 4 Elect Directors and/or Commissioners Management For For 5 Approve Remuneration of Directors, Commissioners, and Sharia Members Management For For QUALITY HOUSES PCL Meeting Date:APR 11, 2014 Record Date:MAR 12, 2014 Meeting Type:ANNUAL Ticker:QH Security ID:Y7173A288 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Operating Performance and Directors' Report Management For For 3 Accept Financial Statements Management For For 4 Approve Allocation of Income and Dividend of THB 0.16 Per Share Management For For 5.1 Elect Apisak Tantivorawong as Director Management For For 5.2 Elect Kanokvalee Viriyaprapaikit as Director Management For For 5.3 Elect Rutt Phanijphand as Director Management For For 5.4 Elect Achanun Asavabhokin as Director Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Bonus of Directors Management For For 8 Approve Ernst & Young Office Ltd. as Auditors and Authorize Board to Fix Their Remuneration Management For For 9 Authorize Issuance of Debentures Management For For 10 Other Business Management For Against REMGRO LTD Meeting Date:DEC 03, 2013 Record Date:NOV 22, 2013 Meeting Type:ANNUAL Ticker:REM Security ID:S6873K106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for the Year Ended 30 June 2013 Management For For 2 Reappoint PricewaterhouseCoopers Inc as Auditors of the Company with N H Doman as the Individual Registered Auditor Management For For 3 Re-elect W E Buhrmann as Director Management For For 4 Re-elect J J Durand as Director Management For For 5 Re-elect G T Ferreira as Director Management For For 6 Re-elect J Malherbe as Director Management For For 7 Re-elect M M Morobe as Director Management For For 8 Re-elect N P Mageza as Member of the Audit and Risk Committee Management For For 9 Re-elect P J Moleketi as Member of the Audit and Risk Committee Management For For 10 Re-elect F Robertson as Member of the Audit and Risk Committee Management For For 11 Re-elect H Wessels as Member of the Audit and Risk Committee Management For For 1 Approve Remuneration of Directors Management For For 2 Authorise Repurchase of Up to Ten Percent of Issued Share Capital Management For For 3 Authorise Company to Enter into Derivative Transactions Management For For 4 Approve Financial Assistance to Related and Inter-related Companies and Corporations Management For For RN HOLDING OJSC Meeting Date:DEC 25, 2013 Record Date:NOV 08, 2013 Meeting Type:SPECIAL Ticker:RNHS Security ID:X7376T101 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve New Edition of Regulations on General Meetings Management For For 2 Approve Related-Party Transactions Management For Against ROMGAZ SA Meeting Date:DEC 30, 2013 Record Date:DEC 20, 2013 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Amended Budget for Fiscal Year 2013 Management For Against 2.1 Elect Aurora Negrutas Director Management None Against 2.2 Elect Adrian-Constantin Volintiru as Director Management None Against 2.3 Elect Eugen Dragos Doros as Director Management None Against 2.4 Elect Virgil Marius Metea as Director Management None Against 2.5 Elect Eufemia Musat as Director Management None Against 2.6 Elect Ecaterina Popescu as Director Shareholder None Against 2.7 Elect Peter Jansen as Director Shareholder None Against 2.8 Elect David Klingensmith as Director Shareholder None For 3 Delegate Powers to Shareholder Representative to Sign Mandate Contract with Directors Shareholder None For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:JAN 30, 2014 Record Date:JAN 14, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Facilities Agreement for Letters of Credit and Bank Guarantees of up to USD 14 Million Management For For 2 Delegation of Powers to Executives to Complete Formalities for Facilities Agreement Above Management For For 3 Approve Opening of New Worksite "7 Caragele Well Cluster" Management For For 4 Approve Opening of New Worksite "4 Faurei Well Cluster" Management For For 5 Approve Closing and Opening of Worksites and their Registration or Deregistration Management For For 6 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 7 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:MAR 17, 2014 Record Date:MAR 05, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Participation in Capital Increase of Hidro Tarnita SA Management For Did Not Vote 2 Include Funding for Operation under Item 1 Above in Provisionary Budget for 2014 Management For Did Not Vote 3 Approve in Principle Agreement Related to Project "Submarine Interconnection Cable of 400 Kv High Voltage Direct Current Cable Romania - Turkey" Management For Did Not Vote 4 Approve Participation in Creation of New Company for Project under Item 3 Above via Capital Subscription Management For Did Not Vote 5 Include Funding for Operation under Item 4 Above in Provisionary Budget for 2014 Management For Did Not Vote 6 Amend Article V of Resolution no.1 of General Meeting Held on Jan. 30, 2014 Shareholder None Did Not Vote 7 Amend Annex 2 of Resolution no.1 of General Meeting Held on Jan. 30, 2014 Shareholder None Did Not Vote 8 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For Did Not Vote 9 Authorize Filing of Required Documents/Other Formalities Management For Did Not Vote ROMGAZ SA Meeting Date:APR 28, 2014 Record Date:APR 14, 2014 Meeting Type:ANNUAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements for Fiscal Year 2013 Management For For 2 Approve Allocation of Income Management For For 3 Approve Dividends' Distribution Management For For 4 Approve Accounting Transfers Pursuant to First Time Adoption of IAS 29 Management For For 5 Approve Reported Income, Pursuant to Item Above Management For For 6 Approve Discharge of Directors Management For For 7 Receive Report on Director and Executive Remuneration for Fiscal Year 2013 Management For For 8 Receive Report on Level of Completion of Performance Criteria and Objectives Set in the CEO Contract Management For For 9 Approve Corporate Govenance Code Management For For 10 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 11 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:APR 28, 2014 Record Date:APR 14, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article V of Decision no.1 of General Meeting Held on Jan. 30, 2014 Management For For 2 Amend Appendix 2 of Decision no.1 of General Meeting Held on Jan. 30, 2014 Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For ROMGAZ SA Meeting Date:JUN 12, 2014 Record Date:JUN 02, 2014 Meeting Type:SPECIAL Ticker:SNG Security ID:X8T90R107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect One Director Management For For 2 Empower Majority Shareholder Representative to Sign Contract with New Director Management For For 3 Approve Documents Prepared to Obtain Ownership Certificate for Land Plot Management For For 4 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 5 Authorize Filing of Required Documents/Other Formalities Management For For S.N. NUCLEARELECTRICA S.A. Meeting Date:MAR 11, 2014 Record Date:FEB 28, 2014 Meeting Type:SPECIAL Ticker:SNN Security ID:X8T90Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Approve Provisionary Budget for Fiscal Year 2014 Management For Against 3 Receive Information Re: Transactions Over RON 100,000 with State Controlled Companies or State Institutions Management None None 4 Receive Information Re: Transaction Over RON 100,000 with Management, Employees or Majority Shareholder Management None None 5 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 6 Authorize Filing of Required Documents/Other Formalities Management For For S.N. NUCLEARELECTRICA S.A. Meeting Date:MAR 11, 2014 Record Date:FEB 28, 2014 Meeting Type:SPECIAL Ticker:SNN Security ID:X8T90Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Meeting Secretary Management For For 2 Approve Participation in Share Capital Increase of Hidro Tarnita SA with RON 8.9 Million Management For Against 3 Approve Cash Contribution to Share Capital Increase Above to be Mentioned in Provisionary Budget for Fiscal Year 2014 Management For Against 4 Approve Cancellation of Cernavoda 5 X ower Plant Investment Objective Management For For 5 Approve Use of Space and Structure Related to Unit 5 for Other Purposes Management For For 6 Approve in Principle Involvement in the 400 Kv Connection Cable Romania - Turkey Project Management For Against 7 Approve Contribution of EUR 2 Million to Capital of HVDCC Romania - Turkey SA Company Management For Against 8 Approve Cash Contribution to Share Capital Above to be Mentioned in Provisionary Budget for Fiscal Year 2014 Management For Against 9 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 10 Authorize Filing of Required Documents/Other Formalities Management For For S.N. NUCLEARELECTRICA S.A. Meeting Date:APR 29, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:SNN Security ID:X8T90Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Approve Financial Statements for Fiscal Year 2013 Management For For 3 Approve Consolidated Financial Statements for Fiscal Year 2013 Management For For 4 Approve Annual Report for Fiscal Year 2013 Management For For 5 Approve Discharge of Directors Management For For 6 Approve Allocation of Income and Dividends Management For For 7 Approve Provisionary Budget for Fiscal Year 2014 Management For Against 8 Receive Board's Activity Report for Q4 Fiscal Year 2013 Management None None 9 Approve Board's Activity Report for Q4 Fiscal Year 2013 Management For Against 10 Amend Articles 7.19 and 7.21 of the Directors' Mandate Contract Management For For 11 Amend Appendix 1.1 of the Directors' Mandate Contract Management For Against 12 Delegate Powers to Ministry of Economy Representative to Sign Amendments Above Management For For 13 Receive Information Re: Transactions Over RON 100,000 with State Controlled Companies or State Institutions Management None None 14 Receive Information Re: Transaction Over RON 100,000 with Management, Employees or Majority Shareholder Management None None 15 Receive Nomination and Remuneration Committee's Report Re: Directors and Executives Remuneration for Fiscal Year 2013 Shareholder None None 16 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 17 Authorize Filing of Required Documents/Other Formalities Management For For S.N. NUCLEARELECTRICA S.A. Meeting Date:APR 29, 2014 Record Date:APR 17, 2014 Meeting Type:SPECIAL Ticker:SNN Security ID:X8T90Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Chairman of Meeting Management For For 2 Postpone Amendments to Bylaws as Proposed under Item 3 Shareholder None Against 3 Adopt New Set of Bylaws Management For For 4 Adopt New Set of Bylaws Shareholder None Against 5 Approce Selection Procedure for Advisory Services Contracting Shareholder None Against 6 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 7 Authorize Filing of Required Documents/Other Formalities Management For For S.N. NUCLEARELECTRICA SA Meeting Date:NOV 21, 2013 Record Date:NOV 11, 2013 Meeting Type:SPECIAL Ticker:SNN Security ID:X8T90Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Meeting Secretary Management For For 2 Amend Article 7 of Bylaws Re: Share Capital Management For For 3 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 4 Authorize Filing of Required Documents/Other Formalities Management For For S.N. NUCLEARELECTRICA SA Meeting Date:NOV 21, 2013 Record Date:NOV 11, 2013 Meeting Type:SPECIAL Ticker:SNN Security ID:X8T90Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Meeting Secretary Management For For 2 Approve Termination of Investment at Plant Unit 5 Management For For 3 Approve Transfer of Land and Assets from Unit 5 to the Exploitation of Units 1 and 2, and Later, Units 3 and 4 Management For For 4 Receive Information Re: Transactions with Another Public Company or with the Public Supervisory Body Management None None 5 Receive Information Re: Transactions with Directors, Managers, Employees, and Shareholders Management None None 6 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 7 Receive Board Report for Q3 2013 Re: Financial and Operational Activity Shareholder None None 8 Receive Report on Level of Completion of Performance Criteria for Q3 2013 Shareholder None Against 9 Authorize Filing of Required Documents/Other Formalities Management For For S.N. NUCLEARELECTRICA SA Meeting Date:DEC 23, 2013 Record Date:DEC 12, 2013 Meeting Type:SPECIAL Ticker:SNN Security ID:X8T90Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Meeting Secretary Management For For 2 Approve Extension of Investment Agreement with Arcelor Mittal and Enel Re: Investment Project in Nuclear Reactors Three and Four Management For Against 3 Approve Revamping Strategy and Plan for Nuclear Reactor One Management For For 4 Approve Procurement of Legal Advisory Services Re: Investment Project in Nuclear Reactors Three and Four Shareholder None Against 5 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 6 Authorize Filing of Required Documents/Other Formalities Management For For S.N. NUCLEARELECTRICA SA Meeting Date:DEC 23, 2013 Record Date:DEC 12, 2013 Meeting Type:SPECIAL Ticker:SNN Security ID:X8T90Q109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Elect Meeting Secretary Management For For 2 Approve Appointment of Financial Auditor Management For For 3.1 Elect Alexandru Sandulescu as Director Shareholder None Did Not Vote 3.2 Elect Alexandru Alexe as Director Shareholder None Did Not Vote 3.3 Elect Daniela Lulache as Director Shareholder None Did Not Vote 3.4 Elect Ionel Bucur as Director Shareholder None Did Not Vote 3.5 Elect Dragos Paul Popescu as Director Shareholder None Did Not Vote 3.6 Elect Carmen Radu as Director Shareholder None Did Not Vote 3.7 Elect Dan Popescu as Director Shareholder None Did Not Vote 3.8 Elect Sebastian Gabriel Tcaciuc as Director Shareholder None For 4 Delegate Powers to Sign Mandate Contract with Directors Shareholder None For 5 Receive Information Re: Transactions Over RON 100,000 with State Controlled Companies or State Institutions Management None None 6 Receive Information Re: Transaction Over RON 100,000 with Management, Employees or Majority Shareholder Management None None 7 Approve Record Date for Effectiveness of This Meeting's Resolutions Management For For 8 Authorize Filing of Required Documents/Other Formalities Management For For SAFARICOM LIMITED Meeting Date:SEP 12, 2013 Record Date: Meeting Type:ANNUAL Ticker:SCOM Security ID:V74587102 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve First and FInal Dividend of KES 0.31 per Share Management For For 3 Reelect Susan Mudhune as Director Management For For 4 Ratify PricewaterhouseCoopers as Auditors and Fix Their Remuneration Management For For 5 Other Business Management For Against 6.1 Amend Article 88 of Bylaws Re: Unclaimed Dividends Management For For 6.2 Delete Article 140 of Bylaws Management For Against SAMSUNG ELECTRONICS CO. LTD. Meeting Date:MAR 14, 2014 Record Date:DEC 31, 2013 Meeting Type:ANNUAL Ticker:005930 Security ID:Y74718100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Financial Statements, Allocation of Income, and Dividend of KRW 13,800 per Share Management For For 2 Approve Total Remuneration of Inside Directors and Outside Directors Management For For SANDS CHINA LTD. Meeting Date:MAY 30, 2014 Record Date:MAY 19, 2014 Meeting Type:ANNUAL Ticker:01928 Security ID:G7800X107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a Elect Chiang Yun as Director Management For For 3b Elect Iain Ferguson Bruce as Director Management For Against 3c Elect Charles Daniel Forman as Director Management For For 3d Elect Robert Glen Goldstein as Director Management For For 3e Authorize Board to Fix Directors' Remuneration Management For For 4 Approve Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 6 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 7 Authorize Reissuance of Repurchased Shares Management For Against SJM HOLDINGS LTD. Meeting Date:JUN 05, 2014 Record Date:MAY 30, 2014 Meeting Type:ANNUAL Ticker:00880 Security ID:Y8076V106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final and Special Dividend Management For For 3a Elect So Shu Fai as Director Management For For 3b Elect Rui Jose da Cunha as Director Management For For 3c Elect Leong On Kei, Angela as Director Management For For 3d Elect Fok Tsun Ting, Timothy as Director Management For For 4 Authorize Board to Fix Directors' Remuneration Management For For 5 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Approve Issuance of Shares and Grant of Options Pursuant under the Share Option Scheme Management For Against 7 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 8 Adopt New Articles of Association Management For For SOCIEDAD QUIMICA Y MINERA DE CHILE S.A. SQM Meeting Date:APR 25, 2014 Record Date:MAR 26, 2014 Meeting Type:ANNUAL Ticker:SQM-B Security ID:833635105 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Annual Report, Financial Statements, Internal Statutory Auditors' Report and External Auditors' Reports, and Statutory Reports Management For For 2 Appoint Auditors and Internal Statutory Auditors Management For For 3 Approve Report Regarding Related-Party Transactions Management For For 4 Approve Investment and Financing Policy Management For For 5 Approve Allocation of Income and Dividends, and Dividend Policy Management For For 6 Receive Report on Board's Expenses Management For For 7 Approve Remuneration of Directors Management For For 8 Receive Issues Related to Directors' and Audit Committees and Health, Safety and Environmental Committee Management For For 9 Other Business (Voting) Management For Against SOUZA CRUZ S.A. Meeting Date:MAR 19, 2014 Record Date: Meeting Type:ANNUAL Ticker:CRUZ3 Security ID:P26663107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2013 Management For For 2 Approve Allocation of Income and Dividends Management For For 3 Elect Directors Management For For 4 Approve Remuneration of Executive Officers and Non-Executive Directors Management For For 5 Install Fiscal Council Management For For 6 Elect Fiscal Council Members and Approve their Remuneration Management For For SOUZA CRUZ S.A. Meeting Date:MAR 19, 2014 Record Date: Meeting Type:SPECIAL Ticker:CRUZ3 Security ID:P26663107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Amend Article 10 Management For For SUMMIT ASCENT HOLDINGS LTD. Meeting Date:DEC 20, 2013 Record Date: Meeting Type:SPECIAL Ticker:00102 Security ID:G8565U114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Appoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For SUMMIT ASCENT HOLDINGS LTD. Meeting Date:JUN 13, 2014 Record Date: Meeting Type:ANNUAL Ticker:00102 Security ID:G8565U114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2a Elect Ho, Lawrence Yau Lung as Director Management For For 2b Elect Tsui Yiu Wa, Alec as Director Management For Against 2c Elect Pang Hing Chung, Alfred as Director Management For For 3 Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Deloitte Touche Tohmatsu as Auditors and Authorize Board to Fix Their Remuneration Management For For 5a Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 5b Approve Repurchase of Up to 10 Percent of Issued Capital Management For For 5c Authorize Reissuance of Repurchased Shares Management For Against 6 Approve Share Subdivision Management For For 7 Approve Refreshment of Scheme Mandate Limit Under the Share Option Scheme Management For Against SUMMIT ASCENT HOLDINGS LTD. Meeting Date:JUN 13, 2014 Record Date: Meeting Type:SPECIAL Ticker:00102 Security ID:G8565U114 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Acquisition and Related Transactions Management For For TAIWAN SEMICONDUCTOR MANUFACTURING CO., LTD. Meeting Date:JUN 24, 2014 Record Date:APR 25, 2014 Meeting Type:ANNUAL Ticker:2330 Security ID:Y84629107 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve 2013 Business Operations Report and Financial Statements Management For For 2 Approve 2013 Plan on Profit Distribution Management For For 3 Approve Amendments to Procedures Governing the Acquisition or Disposal of Assets and Approve Amendments to Trading Procedures Governing Derivatives Products Management For For 4 Transact Other Business (Non-Voting) Management None None TATA CONSULTANCY SERVICES LTD. Meeting Date:JUN 27, 2014 Record Date: Meeting Type:ANNUAL Ticker:532540 Security ID:Y85279100 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Confirm Interim Dividend of INR 12.00 Per Equity Share and Approve Final Dividend of INR 20.00 Per Equity Share Management For For 3 Approve Dividend on Redeemable Preference Shares Management For For 4 Reelect P. Vandrevala as Director Management For For 5 Approve Deloitte Haskins & Sells LLP as Auditors and Authorize Board to Fix Their Remuneration Management For Against 6 Elect V. Thyagarajan as Independent Non-Executive Director Management For For 7 Elect C.M. Christensen as Independent Non-Executive Director Management For Against 8 Elect R. Sommer as Independent Non-Executive Director Management For For 9 Elect O.P. Bhatt as Independent Non-Executive Director Management For For 10 Elect V. Kelkar as Independent Non-Executive Director Management For For 11 Elect A. Mehta as Independent Non-Executive Director Management For For 12 Approve Commission Remuneration for Non-Executive Directors Management For For 13 Approve Branch Auditors and Authorize Board to Fix Their Remuneration Management For Against TATA MOTORS LTD. Meeting Date:AUG 21, 2013 Record Date: Meeting Type:ANNUAL Ticker:500570 Security ID:Y85740267 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividends of INR 2.00 Per Ordinary Share and INR 2.10 Per 'A' Ordinary Share Management For For 3 Reelect N.N. Wadia as Director Management For For 4 Reelect R.A. Mashelkar as Director Management For For 5 Approve Deloitte Haskins and Sells as Auditors and Authorize Board to Fix Their Remuneration Management For For 6 Elect F.S. Nayar as Director Management For For 7 Elect K.J. Slym as Director Management For For 8 Approve Appointment and Remuneration of K.J. Slym as Managing Director Management For For 9 Approve Commission Remuneration for Non-Executive Directors Management For For 10 Approve Increase in Limit on Foreign Shareholdings on 'A' Ordinary Shares Management For For TATA MOTORS LTD. Meeting Date:JUN 27, 2014 Record Date:MAY 16, 2014 Meeting Type:SPECIAL Ticker:500570 Security ID:Y85740267 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Payment of Minimum Remuneration to R. Pisharody, Executive Director (Commercial Vehicles) Management For Against 2 Approve Payment of Minimum Remuneration to S. Borwankar, Executive Director (Quality) Management For Against 3 Ratify Excess Remuneration Paid to K. Slym, Managing Director Management For Against 4 Approve Increase in Borrowing Powers Management For For 5 Approve Pledging of Assets for Debt Management For For 6 Approve Issuance of Non-Convertible Debentures Management For For TENCENT HOLDINGS LTD. Meeting Date:MAY 14, 2014 Record Date:MAY 09, 2014 Meeting Type:ANNUAL Ticker:00700 Security ID:G87572148 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Declare Final Dividend Management For For 3a1 Elect Lau Chi Ping Martin as Director Management For For 3a2 Elect Charles St Leger Searle as Director Management For For 3b Authorize Board to Fix Directors' Remuneration Management For For 4 Reappoint Auditors and Authorize Board to Fix Their Remuneration Management For For 5 Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Management For Against 6 Authorize Repurchase of Up to 10 Percent of Issued Share Capital Management For For 7 Authorize Reissuance of Repurchased Shares Management For Against 8 Approve Share Subdivision Management For For 9 Adopt the Option Scheme of Riot Games, Inc. Management For Against 10 Amend Existing Memorandum and Articles of Association and Adopt Amended and Restated Memorandum and Articles of Association of the Company Management For For THAI BEVERAGE PCL Meeting Date:APR 25, 2014 Record Date:APR 17, 2014 Meeting Type:ANNUAL Ticker:Y92 Security ID:Y8588A103 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Minutes of Previous Meeting Management For For 2 Acknowledge Business Operation for 2013 and the Report of the Board of Directors Management For For 3 Approve Financial Statements and Auditors' Reports Management For For 4 Approve Dividend Payment and Appropriation Management For For 5a1 Elect Puchchong Chandhanakij as Director Management For For 5a2 Elect Michael Lau Hwai Keong as Director Management For For 5a3 Elect Pornchai Matangkasombut as Director Management For For 5a4 Elect Sakthip Krairiksh as Director Management For For 5a5 Elect Choo-Chat Kambhu Na Ayudhya as Director Management For For 5a6 Elect Vivat Tejapaibul as Director Management For For 5a7 Elect Thapana Sirivadhanabhakdi as Director Management For For 5b Approve Names and Number of Directors Who Have Signing Authority Management For For 6 Approve Remuneration of Directors Management For For 7 Approve Auditors and Authorize Board to Fix Their Remuneration Management For For 8 Approve D&O Insurance for Directors and Executives Management For For 9 Approve Related Party Transaction Management For For 10 Approve Purchase of Ordinary Shares of Chang International Co., Ltd. Management For For 11 Other Business Management For Against TURKIYE GARANTI BANKASI A.S. Meeting Date:APR 03, 2014 Record Date: Meeting Type:ANNUAL Ticker:GARAN Security ID:M4752S106 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Open Meeting, Elect Presiding Council of Meeting, and Authorize Presiding Council to Sign Meeting Minutes Management For Did Not Vote 2 Accept Board Report Management For Did Not Vote 3 Accept Auditor Reports Management For Did Not Vote 4 Accept Financial Statements Management For Did Not Vote 5 Approve Discharge of Board Management For Did Not Vote 6 Approve Discharge of Auditors Management For Did Not Vote 7 Approve Allocation of Income Management For Did Not Vote 8 Approve Director Remuneration Management For Did Not Vote 9 Ratify External Auditors Management For Did Not Vote 10 Receive Information on Remuneration Policy Management None None 11 Approve Upper Limit of Donations for 2014 Management For Did Not Vote 12 Grant Permission for Board Members to Engage in Commercial Transactions with Company and Be Involved with Companies with Similar Corporate Purpose Management For Did Not Vote UNILEVER PLC Meeting Date:MAY 14, 2014 Record Date:MAY 12, 2014 Meeting Type:ANNUAL Ticker:ULVR Security ID:G92087165 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Remuneration Policy Management For For 3 Approve Remuneration Report Management For For 4 Re-elect Paul Polman as Director Management For For 5 Re-elect Jean-Marc Huet as Director Management For For 6 Re-elect Laura Cha as Director Management For For 7 Re-elect Louise Fresco as Director Management For For 8 Re-elect Ann Fudge as Director Management For For 9 Re-elect Dr Byron Grote as Director Management For For 10 Re-elect Mary Ma as Director Management For For 11 Re-elect Hixonia Nyasulu as Director Management For For 12 Re-elect Sir Malcolm Rifkind as Director Management For For 13 Re-elect John Rishton as Director Management For For 14 Re-elect Kees Storm as Director Management For For 15 Re-elect Michael Treschow as Director Management For For 16 Re-elect Paul Walsh as Director Management For For 17 Elect Feike Sijbesma as Director Management For For 18 Appoint KPMG LLP as Auditors Management For For 19 Authorise Board to Fix Remuneration of Auditors Management For For 20 Authorise Issue of Equity with Pre-emptive Rights Management For For 21 Authorise Issue of Equity without Pre-emptive Rights Management For For 22 Authorise Market Purchase of Ordinary Shares Management For For 23 Authorise EU Political Donations and Expenditure Management For Against 24 Authorise the Company to Call EGM with Two Weeks' Notice Management For For ZENITH BANK PLC Meeting Date:APR 02, 2014 Record Date: Meeting Type:ANNUAL Ticker:ZENITHBANK Security ID:V9T871109 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Accept Financial Statements and Statutory Reports Management For For 2 Approve Dividend of NGN 1.75 Per Share Management For For 3 Elect Directors (Bundled) Management For Against 4 Authorize Board to Fix Remuneration of Auditors Management For For 5 Elect Members of Audit Committee Management For Against 6 Approve Remuneration of Directors Management For Against SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Templeton Developing Markets Trust By (Signature and Title)* /s/LAURA F. FERGERSON Laura F. Fergerson, Chief Executive Officer – Finance and Administration Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
